Motion Granted in Part and Order filed April 11, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00328-CV
                                    ____________

                  IN RE MOODY HAMPTON HILL, LTD., Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   151st District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-45206



                                       ORDER

       On April 10, 2012, relator, Moody Hampton Hill, Ltd., filed a petition for writ of
mandamus. See Tex. Gov't Code Ann. § 22.221. Relator asks this Court to vacate the
oral rulings rendered by The Honorable Mike Engelhart, Judge of the 151st District Court,
Harris County, Texas, on April 5, 2012, in trial court cause number 2011-45206, styled
Falcon Interest Realty Corporation v. Moody Hampton Hill, Ltd., 7575 Kirby, L.P., and
Brett Moody, Individually. Relator claims the trial court abused its discretion in ordering
(1) that Brett Moody to appear for deposition before April 18, 2012, (2) the disclosure of
tax returns before April 11, 2012; and (3) that a non-party be permitted to question Brett
Moody at his deposition. Relator also filed an Emergency Motion for Stay.
       It appears from the facts stated in the petition that relator’s request for relief from
the oral ruling requiring production of tax returns requires further consideration and that
relator will be prejudiced unless immediate temporary relief is granted. See Tex. R. App.
p. 52.8(b), 52.10.

       We therefore ORDER the oral ruling rendered on April 5, 2012, for the production
of tax returns by the court below be stayed. If relator does not file a written order
reflecting the trial court’s ruling, or a representation that an order was requested but not
signed pursuant to Tex. R. App. P. 33.1(a)(2) , the stay will expire at 5:00 p.m. on April 19,
2012. The real party in interest, Falcon Interest Realty Corporation, is requested to file a
response to relator's petition for writ of mandamus on or before May 3, 2012.



                                           PER CURIAM

Panel consists of Justices Boyce, Christopher and Jamison.